     Case 2:99-cr-00304-JLS Document 103 Filed 02/18/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA


       v.
                                                                  CRIMINAL
                                                                  NO. 99-304-1
JAIME LUIS COLLAZO



                                     ORDER
       AND NOW, this 17th day of February, 2021, upon review of Defendant’s Motion

for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Docket No. 99), and

the Government’s response thereto, it is hereby ORDERED that Defendant’s Motion is

DENIED.


                                                  BY THE COURT:



                                                  /s/ Jeffrey L. Schmehl
                                                  Jeffrey L. Schmehl, J.
